                                               TERI DEAN 4/23/2021

                                                   Page 153                                                 Page 155
  1      A. Yes.                                               1       A. They're stress-related.
  2      Q. And is this your signature here?                   2       Q. So there are other stress reasons why you
  3             THE WITNESS: Where is she saying               3   receive hives, correct?
  4   "here"?                                                  4       A. Yes. I wanted to talk a little bit about
  5             MS. SNOW: Yeah, where are you -- oh,           5   the bruising.
  6   right there.                                             6       Q. Did you have any lasting effects from the
  7      A. Yes.                                               7   bruising?
  8      Q. (By Ms. Wang) And then would it be fair            8       A. No.
  9   that Brooke Thompson produced a statement that you       9             MS. WANG: Thank you so much. Zach,
 10   hadn't worked for two days?                             10   did you have any questions? Oh, great.
 11      A. That's right. I hadn't worked the previous        11             MR. BUCHHEIT: Yes, I have some
 12   two days.                                               12   questions. But, first, I just wanted to ask you if
 13      Q. I wanted to go back to the symptoms from          13   you need a break right now. (Inaudible.)
 14   the verbal and physical assault and ask you what        14             THE REPORTER: I'm sorry, I can't hear
 15   were the emotional injuries that you received from      15   you very well. Is this Mr. Buchheit?
 16   Mr. Reed's attack?                                      16             MR. BUCHHEIT: Yes, ma'am.
 17      A. Stress, anxiety, the nightmares.                  17             THE REPORTER: Okay.
 18      Q. Besides stress, anxiety and nightmares, did       18             MR. BUCHHEIT: I'll just come closer
 19   you have any other symptoms from the verbal and         19   to the -- I'll come right here. Let me just test
 20   physical assault from Mr. Reed?                         20   this out.
 21      A. I'm sure I had hives.                             21             THE REPORTER: I'm hearing you fine
 22      Q. Besides stress, anxiety, nightmares and           22   now. Yeah.
 23   hives, did you have any other symptoms from the         23             MR. BUCHHEIT: Well, I think -- let me
 24   verbal and physical assaults from Mr. Reed?             24   check. Okay. How is this?
 25      A. Well, the bruising of my arms and my              25             THE REPORTER: It sounds good.


                                                   Page 154                                                 Page 156
  1   breasts.                                                 1            MR. BUCHHEIT: That's better?
  2       Q. I just want to make sure we have a full           2            THE REPORTER: Uh-huh.
  3   list. So besides the bruising, stress, anxiety,          3            MR. BUCHHEIT: I'll try to be loud and
  4   nightmares and hives, did you have any other             4   clear.
  5   symptoms from the verbal and physical assaults from      5             THE REPORTER: Okay.
  6   Mr. Reed?                                                6                 EXAMINATION
  7       A. No.                                               7   BY MR. BUCHHEIT:
  8       Q. When you mention hives, how often did you         8       Q. I wanted to just define a few terms just
  9   have hives in December 2017?                             9   because I think I'm going to use them a couple of
 10       A. I don't know how often.                          10   times, just so we're clear and kind of -- we have
 11       Q. And would you say the hives that you             11   the same understanding of what we mean.
 12   received as a result of these alleged physical and      12       A. Okay.
 13   verbal assaults, did they happen pretty close to        13       Q. So if I say "communicate," I mean in-person
 14   December 2017, or was it after?                         14   conversations, any form of communication over the
 15       A. It was both.                                     15   phone or by e-mail or -- or any form of otherwise
 16       Q. And how late did you receive hives from the      16   communication. Does that make sense?
 17   verbal and physical assaults from Mr. Reed?             17       A. Yes.
 18       A. What do you mean "how late"?                     18       Q. And when I say "sexual misconduct," I'd
 19       Q. Well, in 20 -- in 2021, do you still have        19   like to just use that to refer to both physical and
 20   hives?                                                  20   verbal allegations of sexual abuse. Is that okay?
 21       A. If I wake up with a bad nightmare from           21       A. (Witness nods head.)
 22   Mr. Reed, yes.                                          22       Q. Okay. And then "allegations," I just mean
 23       Q. And before 2017, did you have hives?             23   what you said in your lawsuit. Does that make
 24       A. I'm sure I have.                                 24   sense?
 25       Q. And how often do you get hives?                  25       A. Uh-huh.



                                                                                          39 (Pages 153 to 156)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 1 of 6
                                            TERI DEAN 4/23/2021

                                              Page 157                                                   Page 159
  1       Q. Okay. So, first, I just want to ask you          1       Q. Or any communications with Matt Briesacher?
  2   about a few people, if you know them. The first one     2       A. No.
  3   is Vebia Sturm. Do you know that name?                  3       Q. Or any communications with Anne Precythe?
  4      A. No.                                               4       A. No.
  5       Q. You've never heard of that name?                 5       Q. Or any communications with anyone in their
  6      A. No.                                               6   offices?
  7       Q. Matt Briesacher?                                 7       A. No.
  8      A. No.                                               8       Q. Okay. That helps. Are you aware of Anne
  9       Q. Anne Precythe?                                   9   Precythe being involved in any way with these
 10      A. I have now.                                      10   allegations -- your allegations in this lawsuit?
 11       Q. Have you ever heard Anne Precythe's name        11             MS. SNOW: I'm going to just object as
 12   before today?                                          12   to vague. Obviously, go ahead and answer. But I
 13      A. In the lawsuit.                                  13   don't even know if you know how to answer that.
 14       Q. George Lombardi?                                14             MR. BUCHHEIT: Let me ask a better
 15      A. He used to be something with the prison.         15   question.
 16       Q. Okay.                                           16       Q. (By Mr. Buchheit) Do you know about
 17      A. I mean, I've heard it before, but I'm not        17   investigations into your lawsuit or any of the
 18   sure what he does.                                     18   claims of your lawsuit?
 19       Q. Well, I represent Anne Precythe, and she's      19       A. Do I know about them? Yes.
 20   the director of the Missouri Department of             20       Q. What do you know about those
 21   Corrections. Do you have an understanding of what      21   investigations?
 22   the director does?                                     22       A. I know that they're going on, you know. I
 23      A. No.                                              23   mean...
 24       Q. So I take it you've never talked to             24       Q. Do you know if any of them are concluded?
 25   Ms. Precythe?                                          25       A. No.


                                              Page 158                                                   Page 160
  1      A. No.                                               1      Q. Do you -- do you know if Anne Precythe had
  2      Q. Do you know if any of the people we've            2   any involvement in those investigations?
  3   talked about today have ever talked to Anne Precythe    3      A. I have no idea.
  4   or communicated with Anne Precythe?                     4      Q. Or Matt Briesacher?
  5      A. No.                                               5      A. No.
  6      Q. Or anyone in her office?                          6      Q. Are you aware of any inmates at Chillicothe
  7      A. Not that I know of, no.                           7   Correctional Center during the time that you were
  8      Q. Or Matt Briesacher? Or Vebia Sturm?               8   there that had conversations with Anne Precythe?
  9            THE REPORTER: I'm sorry, I'm not               9      A. No.
 10   getting the answers.                                   10      Q. Or Matt Briesacher?
 11      A. No.                                              11      A. No.
 12            MR. BUCHHEIT: Do you need me to               12      Q. Or Vebia Strum?
 13   repeat any of those questions? I'm asking the court    13      A. No.
 14   reporter.                                              14      Q. Are you aware of any staff at Chillicothe
 15            THE REPORTER: I got head shakes.              15   Correctional Center while you were there that had
 16      Q. (By Mr. Buchheit) Can you just confirm           16   conversations with Anne Precythe?
 17   that your answer was "no" to -- to those questions?    17      A. No.
 18      A. No. That was no to those questions.              18      Q. Or Matt Briesacher?
 19      Q. Okay. So -- I'm sorry to repeat myself,          19      A. No.
 20   but just --                                            20      Q. Or Vebia Strum?
 21      A. That's all right, sir.                           21      A. No.
 22      Q. Just to confirm, of all the people we've         22      Q. And just to be clear, are you aware of
 23   talked about today, are you aware of -- of them        23   anyone at all that has ever had communications with
 24   having any communications with Vebia Sturm?            24   Matt Briesacher?
 25      A. No.                                              25      A. No.



                                                                                        40 (Pages 157 to 160)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 2 of 6
                                            TERI DEAN 4/23/2021

                                              Page 161                                                   Page 163
  1      Q. Or Vebia Strum?                                  1   to vague. But you can answer if you understand what
  2      A. No.                                              2   he's asking.
  3      Q. Or Anne Precythe?                                3       Q. (By Mr. Buchheit) Do you understand what
  4      A. No.                                              4   I'm asking?
  5      Q. That will kind of speed things up. We            5       A. Not really.
  6   talked a little bit earlier about when you reported    6       Q. Well, I'll just -- your -- your lawsuit
  7   your allegations. Do you remember that?                7   alleges that the allegations that you're making were
  8      A. Yes.                                             8   widespread at Chillicothe. So I'm asking you, would
  9      Q. I don't want to drag you through all of          9   you say that the allegations were widespread?
 10   that again, but I just wanted to be sure: You're      10       A. You mean do people in Chillicothe know now?
 11   also claiming there's retaliation involved?           11       Q. Well, I'm asking if your allegations that
 12      A. Yes.                                            12   you're making in your lawsuit, if those things
 13      Q. And did you report the retaliation, too?        13   happened to other people, too, at Chillicothe?
 14      A. No.                                             14       A. I'm not sure exactly what happened to
 15      Q. Okay. For any of the defendants?                15   anybody else but myself.
 16      A. No.                                             16       Q. Okay.
 17      Q. Okay. Are you aware of any news reports         17       A. There were people that said things, but I
 18   about your allegations?                               18   can't honestly tell you for sure that it happened to
 19      A. There was a paper here, the Kansas City         19   them or not.
 20   Star.                                                 20       Q. You don't remember who those people were?
 21      Q. What do you know about that?                    21       A. It just got talked about on the yard and
 22      A. I seen it.                                      22   whatnot.
 23      Q. What -- what do you recall about it?            23       Q. And was that about any particular officer?
 24      A. It just said Chillicothe inmate against         24       A. More Mosier and -- well, Mustain, Mosier
 25   correctional officers.                                25   and Bearden.


                                             Page 162                                                    Page 164
  1       Q. Do you recall anything else about that news     1       Q. And Reed, too?
  2   report?                                                2       A. He was later on.
  3      A. It wasn't my paper so...                         3       Q. How often would you say you had those kind
  4       Q. How did you get it?                             4   of conversations?
  5      A. I was over reading somebody's -- they were       5       A. They'd just talk about it. Early on when
  6   talking about it and they didn't know it was me.       6   there was a question of pat-downs, people would say
  7       Q. Do you know who that person was?                7   Bearden was over-friendly.
  8      A. No, I don't remember what her name was.          8       Q. So just in general?
  9       Q. Where did that happen?                          9       A. Yes.
 10      A. On the house.                                   10       Q. Are you aware of that kind of general
 11       Q. Which house?                                   11   conversation about the allegations at other
 12      A. The 3 House.                                    12   facilities in Missouri?
 13       Q. At Chillicothe?                                13       A. No.
 14      A. No. Here.                                       14       Q. Here at Vandalia?
 15       Q. At Vandalia?                                   15       A. No.
 16      A. Yeah.                                           16       Q. How are things here at Vandalia compared to
 17       Q. Do you remember when you saw that news         17   Chillicothe?
 18   article?                                              18       A. Well, there's a difference. I mean,
 19      A. It's been a while back.                         19   because you can't go outside here. The food is
 20       Q. Do you remember what allegations               20   better in Chillicothe. The -- you get more food
 21   were -- strike that. I don't need to ask you that.    21   visits there. I was getting private visits there
 22   Would you say that the allegations that you're        22   with my son. They have patch there. I mean, the
 23   making in your lawsuit were widespread at             23   sporting is better.
 24   Chillicothe?                                          24       Q. Would you say there's -- you're subject to
 25            MS. SNOW: I'm going to just object as        25   sexual misconduct here at Vandalia?



                                                                                         41 (Pages 161 to 164)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 3 of 6
                                                 TERI DEAN 4/23/2021

                                                   Page 165                                               Page 167
  1      A. There is -- I mean, I'm sure. I'm sure.            1   Briesacher knows about your allegations?
  2      Q. Well, has it happened to you?                      2       A. No.
  3      A. No.                                                3       Q. Or Vebia Strum?
  4      Q. Do you have the same level of fear of              4       A. No.
  5   sexual misconduct here as you did at Chillicothe?        5       Q. Can you think of anyone else outside of the
  6      A. I don't have the same level of fear, no.           6   people we've talked to today who knows about your
  7      Q. Are you aware of any DOC policies relating         7   allegations?
  8   to sexual misconduct?                                    8       A. No.
  9      A. No.                                                9       Q. Can you think of anyone who might have
 10      Q. Are you aware of any policies that mandate        10   reported your allegations to Anne Precythe?
 11   that the Director of the Department of Corrections      11       A. No.
 12   takes -- takes action related to sexual misconduct?     12       Q. Or Matt Briesacher?
 13      A. No.                                               13       A. No.
 14      Q. Are you aware of any policies in the              14       Q. Or Vebia Sturm?
 15   department?                                             15       A. No.
 16      A. Like what kind of policies?                       16       Q. Do you know who John Dunn is?
 17      Q. Anything to do with --                            17       A. Yes.
 18      A. I don't know what the staff policies are,         18       Q. Who's John Dunn?
 19   no.                                                     19       A. He was a psychiatrist from Chillicothe.
 20      Q. Okay. Anything to do with staff policies          20       Q. Did you have much interaction with John
 21   as to how staff treat inmates?                          21   Dunn?
 22      A. I feel they should be fair and just.              22       A. On the walk.
 23      Q. Do you know how long Edward Bearden               23       Q. On the walk?
 24   remained at Chillicothe?                                24       A. Yeah.
 25      A. He was there -- a few months before I left,       25       Q. What does that mean?


                                                   Page 166                                               Page 168
  1   he left.                                                 1       A. He would walk on the walk in front of the
  2      Q. A few months before you left, he left. Do          2   housing units all the time. Or if you go into
  3   you know about when that was?                            3   mental health, he would be there.
  4      A. No.                                                4       Q. Did he ever talk to you?
  5      Q. When did you leave Chillicothe?                    5       A. Briefly he talked to me.
  6      A. October of '18.                                    6       Q. And what would he talk about with you?
  7      Q. Do you know who decided he would remain at         7       A. He was weird.
  8   Chillicothe?                                             8       Q. What do you mean he was "weird"?
  9      A. No.                                                9       A. Just kind of -- he was just kind of an odd,
 10      Q. Would you say -- I'm sorry. Strike that.          10   weird guy.
 11   Do you have any reason to believe that Anne Precythe    11       Q. Did he talk to you the way Mr. Reed or
 12   knew about your allegations or knows about your         12   Mr. Mosier or Mr. Mustain or Mr. Bearden talked to
 13   allegations?                                            13   you?
 14      A. She knows now.                                    14       A. No.
 15      Q. How?                                              15       Q. Did he ever touch you inappropriately?
 16      A. Probably the newspaper. And she's named in        16       A. No.
 17   the lawsuit.                                            17       Q. Now, your complaint says that Anne Precythe
 18      Q. Would she know for any other reason that          18   was specifically aware of the allegations against
 19   you can think of?                                       19   all the other defendants in this case. Do you think
 20      A. No.                                               20   that's true?
 21      Q. Do you have any reason to believe anyone          21             MS. SNOW: I'm going to object to the
 22   else in her office, the director's office, knows        22   extent that it calls for attorney-client privilege.
 23   about your allegations?                                 23   But subject to that, you can answer.
 24      A. No.                                               24       Q. (By Mr. Buchheit) Let me ask you a
 25      Q. Do you have any reason to believe Matt            25   different -- a different way. Do you have any



                                                                                        42 (Pages 165 to 168)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 4 of 6
                                                  TERI DEAN 4/23/2021

                                                     Page 169                                                         Page 171
  1   reason to believe that Anna Precythe was                      1   there might be retaliation here.
  2   specifically aware of your allegations against the            2       Q. Do you feel like you're at risk of harm
  3   other defendants in this case?                                3   from anyone in the director's office?
  4      A. One more time.                                          4       A. No.
  5      Q. Oh, I'm sorry. That's okay. Do you have                 5       Q. Anyone in the Office of Professional
  6   any reason to believe that Anne Precythe was                  6   Standards?
  7   specifically aware of any of your allegations                 7            MS. SNOW: Do you even know who that
  8   against the other defendants in this lawsuit?                 8   is?
  9      A. Probably.                                               9       A. No. I wouldn't know.
 10      Q. What do you mean "probably"?                           10       Q. (By Mr. Buchheit) Okay. Okay. I want to
 11      A. Well, it was in the paper so...                        11   talk to you a little bit about cameras at
 12      Q. Do you have any reason to believe she would            12   Chillicothe.
 13   be aware for another reason?                                 13       A. Okay.
 14      A. If any lawsuits or anything like that would            14       Q. You're aware there's cameras at
 15   be filed, yes.                                               15   Chillicothe?
 16      Q. Any other reason besides the lawsuit or the            16       A. Yes.
 17   paper?                                                       17       Q. And you can see them?
 18      A. No.                                                    18       A. Yes.
 19      Q. Now, aside from your testimony here today              19       Q. Okay. Are there blind spots?
 20   and testimony -- you know, your answers to                   20       A. Yes.
 21   interrogatories and your report to Leslie Carsey,            21       Q. Do you know what I mean when I say "blind
 22   can you think of any other evidence that would               22   spots"?
 23   support your claims against the defendants in this           23       A. Yes.
 24   lawsuit?                                                     24       Q. What's your understanding of that?
 25      A. Just the people.                                       25       A. Blind spots where they can't be seen.


                                                        Page 170                                                      Page 172
  1      Q. The people who know?                                    1      Q. Where what?
  2      A. Yeah. People -- just maybe what was going               2      A. Where the camera can't see.
  3   on in Chillicothe.                                            3      Q. Did any of the allegations of sexual
  4      Q. Are any of those people people that we                  4   misconduct happen in areas where cameras could see
  5   haven't talked about today?                                   5   them?
  6      A. There's numerous names on that lawsuit.                 6      A. No. They were at the blind spots.
  7      Q. Can you think of anyone else that we                    7      Q. And you're sure about that?
  8   haven't talked about today that would know about              8      A. Yes, I'm sure.
  9   your allegations?                                             9      Q. And all of your allegations of sexual
 10      A. Not right offhand, no.                                 10   misconduct, did those ever occur in front of other
 11      Q. I mean, it was in the paper so...                      11   staff who were not committing the sexual misconduct?
 12      A. Right.                                                 12      A. No.
 13      Q. Do you know if Anne Precythe has ever                  13      Q. Always outside of the view of staff?
 14   talked with Edward Bearden or ever communicated with         14      A. Yes.
 15   Edward Bearden?                                              15      Q. Are you -- and -- and you know that for
 16      A. I have no idea.                                        16   certain?
 17      Q. Do you know if she's ever communicated with            17      A. I can't say for certain, no.
 18   any of the other defendants in this case?                    18      Q. Okay. But as far as you know?
 19      A. I don't know.                                          19      A. Yes.
 20      Q. Okay. Do you feel like you're still at                 20      Q. Okay. Do you have any reason to believe
 21   risk of harm?                                                21   that Anne Precythe has acted maliciously against
 22      A. Yes.                                                   22   you?
 23      Q. In what ways?                                          23      A. No.
 24      A. Well, because Chillicothe comes here, and              24      Q. And you know what I mean when I say
 25   the officers that talk, you know. So I'm afraid              25   "maliciously"?



                                                                                                  43 (Pages 169 to 172)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 5 of 6
                                            TERI DEAN 4/23/2021

                                               Page 173                                                   Page 175
  1       A. Just basically against me.                       1   there another spot that's behind closed doors?
  2             MR. BUCHHEIT: Okay. I think that's            2       A. I don't think there's -- I don't -- in the
  3   all I have. Do you mind if I just take one quick        3   officers' area or whatever, I don't think there's a
  4   look at my notes?                                       4   camera there.
  5             THE WITNESS: Go ahead.                        5       Q. What do you mean by "officer area"?
  6             MR. BUCHHEIT: I think that's it,              6       A. In the bubble.
  7   though.                                                 7       Q. In the kitchen, is there a desk or table
  8             MS. WANG: I have a few follow-up              8   that is a blind spot?
  9   questions, Zach, if that would give you more time.      9       A. I'm not sure what the bubble can see.
 10   Either way is fine with me.                            10       Q. Okay. I was just curious that --
 11             MR. BUCHHEIT: Yeah. If you don't             11       A. Or the staff.
 12   mind just waiting, I -- I think I can look through     12       Q. Go ahead.
 13   my notes real quickly here.                            13       A. The staff break room, I don't know what the
 14             MS. WANG: No worries.                        14   camera sees in there either.
 15             MS. SNOW: And just so all of you             15       Q. Were you alone with Mr. Reed in the staff
 16   know, I'll -- I'll have some questions as well.        16   break room?
 17   And, obviously, I'll give you all a chance to ask      17       A. I have been before, yes.
 18   additional questions after I am finished.              18       Q. How many times?
 19             MS. WANG: Sounds good.                       19       A. I don't know.
 20       Q. (By Mr. Buchheit) So it's fair to say           20       Q. Besides the kitchen, the chemical closet,
 21   that, as far as you know, Anne Precythe has no         21   the barbershop and the office staff room, are there
 22   involvement in the investigations related to your      22   any other locations that you have been alone with
 23   case?                                                  23   Mr. Reed?
 24             MS. SNOW: I'm going to object. I             24       A. No.
 25   think that misstates her testimony. I'm also going     25       Q. When you mentioned the desk that Mr. Reed


                                              Page 174                                                    Page 176
  1   to object on the ground of attorney-client              1   had referenced to you, where is that desk?
  2   privilege. Subject to all of that, you can answer.      2      A. In the staff break room.
  3            MR. BUCHHEIT: Let me try to ask it a           3       Q. And I just want to clarify because
  4   different way.                                          4   Dr. Piasecki mentioned a table. Did Mr. Reed
  5       Q. (By Mr. Buchheit) Are you aware of Anne          5   verbally assault you in regards to a desk or a
  6   Precythe having any involvement in your allegations?    6   table, or both?
  7       A. No.                                              7      A. Both.
  8            MR. BUCHHEIT: I don't have anything            8       Q. So is it possible that there is a camera in
  9   else right now, but I might have some follow-up         9   the staff break room but you're not sure?
 10   questions after Jen goes.                              10      A. There could be.
 11            MS. SNOW: Christal, do you want to go         11       Q. In terms of the table in the kitchen, is
 12   now or just after I go?                                12   that a blind spot?
 13            MS. WANG: It doesn't matter. It               13      A. There are several areas of -- there are
 14   could be either way.                                   14   several tables in the kitchen and there are several
 15            MS. SNOW: Go ahead.                           15   areas that do not -- the cameras don't see.
 16            MS. WANG: Okay.                               16       Q. How many tables do the cameras not see?
 17                EXAMINATION                               17      A. I don't know.
 18   BY MS. WANG:                                           18       Q. When Mr. Reed called you in the kitchen so
 19       Q. Ms. Dean, in your opinion, where are the        19   he could rub himself inappropriately over your body
 20   blind spots in the kitchen?                            20   allegedly, did this happen on the table or somewhere
 21       A. Behind closed doors and where the mops and      21   else?
 22   the brooms are. There's several other -- several       22      A. Can you rephrase -- can you tell me that
 23   other spots in the kitchen.                            23   again?
 24       Q. When you said "behind closed doors," are        24       Q. In your petition, it says, Reed routinely
 25   you only referencing the chemical closet, or is        25   called plaintiff into the kitchen solely so he could



                                                                                         44 (Pages 173 to 176)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-4 Filed 08/13/21 Page 6 of 6
